Los hechos están expresados en la opinión.
El Juez Asociado Su. Aldkey,
emitió la opinión del tribunal.
El apelado Luis Ninlliat nos presentó moción para que desestimemos la apelación que en este pleito interpusieron ios demandados, siendo los fundamentos de la moción los si-guientes :
Io. Que la apelación establecida por los menores hijos de Camilo Suriñach no ha sido notificada a los demandados Francisca Arán y Consuelo Arán,' componentes de la sucesión de Luis Arán, las que están en rebeldía y no han establecido recurso alguno contra la sentencia.
2o. Que la apelación tampoco ha sido notificada a Camilo Suriñach, padre de los menores demandados.
La moción ha sido impugnada por los apelantes.
De los documentos presentados por las partes para sos-tener sus respectivas pretensiones en cuanto a la desestima-ción de la apelación resulta que Luis Ninlliat y Ninlliat esta-bleció demanda en la Corte de Distrito de Mayagüez contra varios menores de apellido Suriñach Rivera, representados por su padre Camilo Suriñach y contra la sucesión de Luis Arán Lancy, compuesta por su viuda Francisca-Arán y su hija Consuelo Arán; que en la cabecera de la demanda enmendada con la que se celebró el juicio se consigna que la acción es res-cisoria y en ella se alega sustancialmente que el demandante había comprado cierta finca a Luis Arán Lancy pero no ha-biendo inscrito su título en el registro de la propiedad del dis-trito fue embargada por los. menores Suriñach como de la pro-piedad de la sucesión de Luis Arán Lancy y a ellos adjudicada en el remate judicial, sabiendo su padre Camilo Suriñach que *550pertenecía al demandante; en cnanto a Francisca y Consuelo Arán se alegó que están obligadas a poner la finca a la libre disposición del demandante y a gestionar lo necesario para que pueda ser inscrita en el registro de la propiedad la venta que de ella le hizo su causante; también aparece de los docu-mentos que la demanda original fué notificada personalmente a Francisca y Consuelo Afán el día. 24 de diciembre de 1913, habiendo. sido anotada su rebeldía en 19 de septiembre de 1916 y que los demandados, representados por su padre Ca-milo Suriñach, contestaron la demanda; que la demanda en-mendada no fué notificada a los demandados Arán; que dic-tada sentencia decretando la rescisión de la venta hecha por el marshal a favor de los demandados, ordenando la cancelación de su inscripción en el registro y condenando en costas y de-más gastos a los demandados que comparecieron, interpusie-ron apelación de ella los menores hijos de Camilo Suriñach por medio de sus abogados, la que fué notificada únicamente al demandante.
Empezando por el segundo fundamento de la moción de desestimación, diremos ■ que si bien Camilo Suriñac figura en el pleito como demandado no lo fué por derecho propio sino como representante legal de sus menores hijos demandados por lo que la apelación interpuesta a nombre de éstos por los abogados ha de considerarse interpuesta por el padre en la representación que ostenta ya que sus hijos menores nada pueden pedir por sí mismos a la corte por su minoría de edad, por lo que no había necesidad de notificar la apelación a Ca-milo Suriñach independientemente, como si tuviera interés personal en la apelación, que en efecto nó tenía.
¿La falta de notificación de la apelación a los demandados declarados rebeldes es motivo para que desestimemos esta apelación? Tal es la cuestión que envuelve el primer funda-mento de la moción.
Dice el artículo 296 del Código de Enjuiciamiento Civil que una apelación se interpone entregando al secretario de la corte en que fué dictada o registrada la sentencia o provi-*551dencia apelada, un escrito manifestando qne se apela de ella, o de determinada parte de la misma, y presentando idéntica manifestación a la parte contraria o a sn abogado.
Comentando nosotros este artículo en el caso de Candelas contra Ramírez, 20 D. P. R. 34, dijimos que la frase “parte contraria a los efectos de una apelación” no se refiere a todas aquellas personas que fian sido partes en el juicio ante el tribunal a quo, sino solamente a las que de ellas puedan ser afec-tadas por una revocación o modificación de la sentencia ape-lada, doctrina que fué citada en los casos de Martínez v. Sucesión Laurido, 21 D. P. R. 31, y de Galafar v. Sucesión Morales, 22 D. P. R. 491.
Es pues necesario de acuerdo con nuestro estatuto notificar' la apelación a la parte que pueda ser perjudicada o afectada por la sentencia que se dicte en la apelación, sin que el hecho de que1 dicha parte se halle en rebeldía altere el deber que hay de hacerle la notificación. El artículo 296 citado no hace distinción entre rebeldes o partes que hayan comparecido pues se limita a ordenar la notificación de la parte contraria o sea de la parte que pudiera ser perjudicada en la apelación, y la ley debe cumplirse. En el voto concurrente que el Juez Sr. Wolf emitió en el caso de Chiqués v. Polo, 17 D. P. R. 93, expresó que la apelación debió notificarse al demandado re-belde. En el de Martínez v. Suc. Laurido, supra, ya dijo todo este tribunal que la apelación debía notificarse a los deman-dados rebeldes que podían ser afectados por una revocación o modificación de la sentencia apelada e igual declaración se hizo en el caso de Galafar v. Sucesión Morales, supra. En el de Nieves v. Müllenhoff, 22 D. P. R. 528 se desestimó la apela-ción por falta de notificación a un demandado citado por edic-tos y en los de Sucn. Igaravídes v. Rubert Hermanos, 23 D. P. R. 302, y de Aponte v. Freiría, 19 D. P. R. 1167, las apelaciones no se desestimaron porque los demandados rebeldes que no habían sido notificados de la apelación no eran parte contraria para ella pues no podrían ser perjudicadas por nuestra sen-tencia. En California existe el mismo precepto que tiene el *552artículo 296 que estamos considerando y en los casos de Senter v. De Bernal, 38 Cal. 637; O’Kane v. Daly, 63 Cal. 318, y Lancaster v. Maxwell, 103 Cal. 67, se desestimaron también apela-ciones-por no baber sido notificados los demandados rebeldes. ' Sentado lo que precede veamos si Francisca y Consuelo Arán, rebeldes que no fueron notificados de la apelación, son parte contraria en ella.
■ Por el resumen que antes fiemos hecho de la demanda se llega a la. conclusión de que dichas demandadas no son partes contrarias en esta apelación porque alegándose en la demanda que su causante vendió al demandante la finca que luego em-bargaron y remataron los menores Suriñaefi como si fuera de la-propiedad de Luis Arán, en nada afecta a los herederos de éste la sentencia que pueda dictarse en la apelación porque si- dictamos sentencia revocando la que declaró la rescisión de la venta hecha a los menores Súriñach la finca vendría a quedar en - poder de éstos y nada perderían las Arán con la revoca-ción de la sentencia, que nada les dió ni a nada las condenó.
Por las- razones expuestas la moción de desestimación de la apelación debe ser declarada sin lugar.

Desestimada la moción.

■ Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.